Citation Nr: 0839960	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a bilateral hearing 
loss disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied entitlement for service 
connection for pes planus; a left and right knee disorder; 
prostatitis; and a hearing loss disorder.

The veteran testified at a personal hearing in July 2008 
before the undersigned Acting Veterans Law Judge sitting in 
Waco, Texas.  A transcript of the hearing has been added to 
the record.  

At that hearing the veteran submitted additional evidence 
with waiver of consideration by the RO.  In addition, he 
submitted a statement in which he clearly indicated that he 
wished to withdraw his appeal on the issue of service 
connection for prostatitis.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration of this issue. See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1. Pes planus was not noted at entry into service, service 
treatment records show a diagnosis of pes planus during 
service.

2. The appellant's complaints of a right knee disorder are 
not supported by any probative findings of a current 
disability. 

3. The appellant's complaints of a left knee disorder are not 
supported by any probative findings of a current disability.

4. The preponderance of the competent evidence of record is 
against finding that the veteran has bilateral hearing loss 
which is related to service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in service. 38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.57 
(2008).

2.  The criteria for service connection for a chronic right 
knee are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).

3.  The criteria for service connection for a chronic left 
knee disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

4.  A bilateral hearing loss was not incurred or aggravated 
by service and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in December 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b).  In addition, if a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where a disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder. Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1111.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111. See generally Cotant v. 
Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003). 
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service. The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. VAOPGCPREC 3-2003.



I. Pes Planus

The veteran's service treatment records have been reviewed. 
His feet were evaluated as clinically normal at a May 1969 
entrance service examination.  September 1969 service 
treatment records showed that the veteran complained of foot 
pain and the assessment was pes planus.  The veteran's April 
1971 separation examination indicated that the veteran had 
pes planus.  

At an August 2005 VA examination, the examiner incorrectly 
noted that pes planus was noted on the veteran's entrance 
examination.  The diagnosis was grade III or even grade IV 
pes planus, maximum with maximum pronation.  While the 
examiner commented that there was no documentation that 
indicated that the progression was other than normal 
progress, it was stated that pes planus is progressively 
getting worse and is much more severe that it was when he was 
on active duty.  While the examiner appeared to conclude pes 
planus may be congenital, the discussion regarding the 
progression of the disorder relates only to postservice 
progression.

The veteran testified at the July 2008 Travel Board hearing 
that he had flat feet prior to service. He indicated that he 
started having foot trouble, in particular with his arches, 
while on active duty.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for pes planus is 
warranted.  The service treatment record do not show that pes 
planus was noted at entry into service, contrary to the VA 
examiner statement during the August 2005 examination.  Pes 
planus was clearly diagnosed during active service and show 
at the time of separation from service.  The examiner also 
discussed progression of the disorder, but only referred to 
postservice progression of the disorder.  The Board finds 
that the August 2005 VA examination report is of limited 
probative value due to the inaccurate service history noted.  
The evidence, including the medical evidence, does not show 
that the veteran's bilateral pes planus disability clearly 
and unmistakably preexisted service.  The first diagnosis of 
pes planus is shown during service and was shown at the time 
of separation.  Therefore, as noted above, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for pes planus is warranted.  

II.  Right and  left knee disorders

In statements and testimony the veteran reports developing 
right and left knee pain as a result of prolonged walking and 
other activities in service, or as secondary to his pes 
planus.  

The May 1969 enlistment examination notes leg cramps with 
exertion.  The service medical records are entirely silent as 
to any knee treatment or complaints.  

The post service medical records are also entirely silent as 
to any right or left knee treatment or complaints. At the 
July 2008 Travel Board hearing the veteran testified that he 
had never been treated for either a right or left knee 
condition; neither did he take any medication to relieve his 
reported pain or swelling.  

In this case, the veteran was not treated or diagnosed with a 
right or left knee condition in service; nor has he been 
treated or diagnosed with a right or left knee condition 
since service

The United States Court of Appeals for Veterans Claims has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). In the absence of proof of a present disability, 
there can be no valid claim. See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The appellant's testimony regarding his symptoms of right and 
left knee pain is competent. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). The medical evidence does not, however, 
support a finding of current right and left knee disability. 
Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

While the Board has considered the appellant's lay 
assertions, they do not outweigh the most probative medical 
evidence of record, which shows that there is no present 
diagnosis of right and left knee disability.

Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for right and left 
knee disabilities; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the claims must be denied.


III. Hearing loss 

In addition to the aforementioned criteria, for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss.  Both the 
May 1969 enlistment and April 1971 separation examination 
reports show normal hearing for VA compensation purposes.

At an April 2006 VA audio examination an audiogram revealed a 
bilateral minimal high frequency sensorineural hearing loss.  
Speech recognition thresholds were normal. A review of the 
service medical records were negative.  The veteran had 
normal audiometric thresholds throughout military service.  
At separation his audiometric thresholds were completely 
normal with absolutely no significant shifts noted between 
enlistment and separation from service. He has had 
significant decline in audiometric thresholds since service 
although it was minimal at the present time.  This was very 
consistent with hearing loss due to an etiology of 
presbycusis (age related hearing loss). The examiner opined 
that:

There is more than clear and convincing 
evidence that hearing loss was not 
incurred while on active duty and that 
the veteran's current hearing loss has 
occurred subsequent to separation from 
active service.  It is, therefore, my 
opinion that the veteran's current 
hearing loss is not related to military 
acoustic trauma/noise exposure.

Analysis

Notwithstanding the veteran's assertion of hearing loss as a 
result of service, there is no post service clinical evidence 
of a continuity of symptomatology pertaining to any hearing 
loss prior to 2006.  Finally, the record is devoid of any 
medical opinion which relates a bilateral hearing loss to 
service or to any event therein. 

Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted. Moreover, as the 2006 
diagnosis of bilateral sensorineural hearing loss came 
decades after the veteran's service separation, presumptive 
service connection for a sensorineural hearing loss is also 
not warranted.

Without competent evidence of a hearing loss in service, 
without competent evidence of a compensably disabling 
sensorineural hearing loss in the first year following 
discharge from active duty, and without competent evidence of 
a nexus between any current bilateral hearing loss and 
service, service connection must be denied.

In reaching this decision the Board considered the 
appellant's sincerely held personal opinion that he has a 
hearing loss that is related to his military service.  The 
appellant, as a lay person untrained in the field of 
audiology, he is neither competent to offer an opinion 
addressing the etiology of his disorder, nor competent to 
suggest that any hearing problem that he had in-service or 
during the post service year met the requirements of 38 
C.F.R. § 3.385.  Espiritu, 2 Vet.App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss; hence, the reasonable doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the claim must be denied.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a bilateral hearing 
loss disorder is denied.



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


